17-1088
    Li v. Barr
                                                                                   BIA
                                                                           A070 895 084
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 15th day of May, two thousand nineteen.

    PRESENT:
             ROSEMARY S. POOLER,
             DEBRA ANN LIVINGSTON,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    CHUAN MING LI,
                  Petitioner,

                 v.                                              17-1088
                                                                 NAC
    WILLIAM P. BARR,
    UNITED STATES ATTORNEY GENERAL,
                  Respondent.
    _____________________________________

    FOR PETITIONER:                   Yee Ling Poon; Deborah
                                      Niedermeyer, Law Office of Yee
                                      Ling Poon, New York, NY.


    FOR RESPONDENT:                   Chad A. Readler Acting Assistant
                                      Attorney General; Carl McIntyre,
                                      Assistant Director; Gregory A.
                           Pennington, Jr., Trial Attorney,
                           Office of Immigration Litigation,
                           United States Department of
                           Justice, Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Chuan Ming Li, a native and citizen of the

People’s Republic of China, seeks review of a March 27, 2017,

decision of the BIA denying his motion to reopen.       In re

Chuan Ming Li, No. A 070 895 084 (B.I.A. Mar. 27, 2017).    We

assume the parties’ familiarity with the underlying facts and

procedural history in this case.

    We review the agency’s denial of a motion to reopen for

abuse of discretion.   Ali v. Gonzales, 448 F.3d 515, 517 (2d

Cir. 2006).   It is undisputed that Li’s 2016 motion to reopen

was untimely filed more than 13 years after his 2003 removal

order.   See 8 U.S.C. § 1229a(c)(7)(C)(i) (providing 90-day

deadline for motions to reopen).    Li does not challenge the

timeliness ruling or argue that any exception applies.     And

there is no statutory or regulatory exception to the time

                              2
limitation for motions to reopen to apply for adjustment of

status.   See Matter of Yauri, 25 I. & N. Dec. 103, 105 (BIA

2009).

    Accordingly, the only basis for reopening was the BIA’s

authority to reopen sua sponte.     See 8 C.F.R. § 1003.2(a).

Sua sponte reopening is “an extraordinary remedy reserved for

truly exceptional situations.”    In re G-D-, 22 I. & N. Dec.

1132, 1134 (BIA 1999).     We generally lack jurisdiction to

review the BIA’s “entirely discretionary” decision not to

reopen sua sponte.   Ali, 448 F.3d at 518.   Although there is

an exception if the agency “misperceived the legal background

and thought, incorrectly, that    reopening would necessarily

fail,” Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir. 2009),

the BIA did not misperceive the law in this case because it

did not reach Li’s eligibility to adjust status; it simply

concluded that Li’s case was not an “exceptional situation.”

Accordingly, we lack jurisdiction to review the BIA’s denial

of sua sponte reopening.   Ali, 448 F.3d at 518.

    Because Li does not advance any arguments demonstrating

that his untimely motion to reopen was subject to one of the

statutory or regulatory exceptions to the filing deadline,
                              3
and we lack jurisdiction to review the BIA’s denial of sua

sponte reopening, Li cannot show that the BIA abused its

discretion.   Because the BIA’s findings on these threshold

issues were dispositive, it was not required to consider any

additional arguments.   See INS v. Bagamasbad, 429 U.S. 24,

25 (1976) (“As a general rule courts and agencies are not

required to make findings on issues the decision of which is

unnecessary to the results they reach.”).

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe,
                           Clerk of Court




                             4